Title: From George Washington to Andrew Hamilton, 4 May 1792
From: Washington, George
To: Hamilton, Andrew



Sir,
Philadelphia May 4th 1792.

I have had the pleasure to receive your polite letter of the 12th of December, together with a copy of “An Enquiry into the Principles of taxation,[”] which accompanied it, & for which I must beg your acceptance of my best thanks.
The subject of your book is certainly of the first importance to society; and those who undertake works of this nature upon the extensive scale that yours appears to be, are entitled to the thanks of the patriotic of every nation. In this country, where we are commencing a Government upon the experience of ages, it

certainly behoves us to search into the “Principles of Taxation” and to avoid as much as possible the errors of other nations on this very important head: We must therefore receive with peculiar satisfaction any lights on the subject.
Your philanthropic wish “to see the world at large encreasing in knowledge, prosperity & happiness,” is no less pleasing to me as a Citizen of the World, than your expressions of personal respect are deserving the acknowledgements of Sir Your Most Obt Servant

Go: Washington

